DUBOFSKY, Justice,
specially concurring:
I concur in the result of the plurality opinion because the police effort to maintain contact with the informant was reasonable under the circumstances of this case. The informant had maintained contact with Detective Thompson throughout the time the informant lived in Denver, and remained accessible to the Denver police throughout the first month after his move to Grand County. Detective Thompson therefore had no inkling that the informant might disappear, or that the methods of contact he had previously employed would fail.
The plurality opinion, however, does not stop there, but rather formulates a per se rule absolving the police in all cases from using any method of contact more formal or demanding than the methods used in this case. I cannot go so far. There may arise cases, unlike the one before us, in which the informant has demonstrated his unreliability, and the police will be obligated to establish formal mechanisms of contact, such as a “regular” telephone number or “regular” call-in time for the informant. These methods of contact do not place an impossible burden on the police, and may be reasonably required in response to the known propensities of the informant. I therefore concur in the result but not the reasoning of the plurality opinion.
I am authorized to say that Justice KIRSHBAUM joins in this special, concurrence.